— -Judgment reversed, with costs, and complaint dismissed, with costs, upon the ground that it appears from the evidence that for more than a year after the plaintiff became twenty-one years of age she took no steps to disaffirm the contract of copartnership with her husband, into which she had entered prior to becoming of age, but that, with full knowledge of the import of said agreement, for more than a year after attaining her majority plaintiff ratified said agreement and the parties continued in the *868performance of the same. Settle order on notice. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.